UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7660



DENNIS J. COLEMAN,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; PHOEBE JOHNSON, War-
den, Perry Correctional Institution; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-96-9-3-20BC)

Submitted:   January 9, 1997              Decided:   January 24, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Dennis J. Coleman, Appellant Pro Se. Lauri J. Soles, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. Appellant's case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magis-

trate judge recommended that relief be denied and advised Appellant

that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the
recommendation. Despite this warning, Appellant only filed objec-
tions to the dismissal of his claim of ineffective assistance of

counsel.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Therefore, Appellant has waived appel-
late review of all claims not raised in his objections.

     Regarding Appellant's claim of ineffective assistance of coun-

sel, we have reviewed the record and the district court's opinion

adopting the recommendation of the magistrate judge and find no

reversible error. We accordingly deny a certificate of appealabil-

ity and dismiss this claim on the reasoning of the district court.

Coleman v. South Carolina, No. CA-96-9-3-20BC (D.S.C. Sept. 30,
1996). We dispense with oral argument because the facts and legal

                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                       DISMISSED




                               3